                                                   Case 3:20-cv-08123-JJT Document 47 Filed 02/03/21 Page 1 of 3




                                          1   James W. Armstrong (No. 009599)
                                              james.armstrong@sackstierney.com
                                          2   Brian E. Ditsch (No. 009075)
                                              brian.ditsch@sackstierney.com
                                          3 SACKS TIERNEY P.A.
                                            4250 N. Drinkwater Blvd., Fourth Floor
                                          4 Scottsdale, Arizona 85251-3693
                                            Telephone: (480) 425-2600
                                          5
                                            Karl H. Sommer (admitted pro hac vice)
                                          6 karls@sommerkarnes.com
                                            SOMMER KARNES & ASSOCIATES
                                          7 125 Lincoln Ave, Suite 221
                                            Santa Fe, New Mexico 87501
                                          8 Telephone: (505) 989-3800
                                          9 Attorneys for Zoe Fenn Old, as Personal
                                            Representative of the Estate of Forrest Burke Fenn
                                         10
                                         11
                                                                        UNITED STATES DISTRICT COURT
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD




                                                                                DISTRICT OF ARIZONA
     SCOTTSDALE, ARIZONA 85251-3693




                                         13
             FOURTH FLOOR




                                         14   Brian Erskine,                                      No. 3:20-cv-08123-PCT-JJT
SACKS TIERNEY




                                         15                        Plaintiff,
                                                    v.                                            MOTION FOR CLARIFICATION
                                         16                                                       AND REQUEST FOR ENTRY OF
                                                                                                  JUDGMENT IN A SEPARATE
                                         17 The Estate of Forrest Burke Fenn, by and              DOCUMENT
                                            through its Personal Representative, Zoe
                                         18 Fenn Old,
                                                                Defendant.
                                         19
                                         20
                                         21          Defendant Zoe Fenn Old, as the Personal Representative of the Estate of Forrest
                                         22   Burke Fenn, hereby moves for clarification of one aspect of the Order [Doc 46] entered by
                                         23   the Court on February 1, 2021, dismissing this action for lack of personal jurisdiction. On
                                         24   page 8 of that Order, the Court notes that "[t]he statute of limitations on Plaintiff's breach of
                                         25   contract claim will not have expired at the time of this case's dismissal, meaning Plaintiff
                                         26   can re-file in a different jurisdiction and will this not be prejudiced if the court does not
                                         27   transfer the case." On page 9, however, the Court then orders the dismissal of this matter
                                         28   "with prejudice." The Estate accordingly asks for clarification as to whether the Court's
                                                  Case 3:20-cv-08123-JJT Document 47 Filed 02/03/21 Page 2 of 3



                                          1 specification of a "with" prejudice dismissal was inadvertent.
                                          2         The Estate further requests that, pursuant to Fed.R.Civ.P. 58(d), judgment of
                                          3 dismissal be entered against the Plaintiff in a separate document. Under Fed.R.Civ.P.
                                          4 58(a), the Court's Order granting Defendant's Motion to Dismiss Complaint for Lack of
                                          5 personal Jurisdiction appears to fall within the types of orders for which judgment by a
                                          6 separate document is required.
                                          7
                                                    RESPECTFULLY SUBMITTED this 3rd day of February, 2021.
                                          8
                                          9
                                                                                      SACKS TIERNEY P.A.
                                         10
                                         11                                            /s/James W. Armstrong
                                                                                      James W. Armstrong
                                         12
                                                                                      Brian E. Ditsch
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
                                                                                      SOMMER KARNES & ASSOCIATES
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16                                           /s/ Karl H. Sommer
                                                                                      Karl H. Sommer
                                         17
                                         18                                           Attorneys for Zoe Fenn Old, as Personal
                                                                                      Representative of the Estate of Forrest Burke
                                         19                                           Fenn

                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                          2
                                                   Case 3:20-cv-08123-JJT Document 47 Filed 02/03/21 Page 3 of 3



                                          1                                   CERTIFICATE OF SERVICE
                                          2          I hereby certify that on February 3, 2021, I electronically transmitted the foregoing
                                          3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                          4 Notice of Electronic Filing to the following CM/ECF registrants:
                                          5
                                          6                                           Brian Erskine
                                                                                  1338 Sabatina Street
                                          7                                     Prescott, Arizona 86301
                                          8                                         Plaintiff pro per

                                          9
                                         10                                                          /s/ Toni Cooper
                                         11
                                         12
                       P.A., ATTORNEYS




                                              [2937942]
                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                           3
